Schedule 5.17


Liens

1. Hudson Technologies Company

A. Mortgages: Commercial Mortgage dated May 27, 2005 against premises located at
3402 North Mattis Ave., Champaign, Illinois, in favor of Busey Bank, recorded on
June 2, 2005, as Instrument No. 2005R14874, in the Office of the Champaign
County Recorder. See Schedule 5.18.

B. Financed - Equipment Loans/Capital Leases (as of 3/31/06)

Item

Lien Holder

Balance

Payment

Expire

         

Ford LCF Truck (NY)

Ford Credit

36,307

$906.04/mo.

March 2011

Ford Truck ( WA)

Ford Credit

37909

914.73 /mo

June 2011

Ford Truck (IL)

Ford Credit

36,871

889.68 /mo

June 2011

Ford Truck (NY)

Ford Credit

37,508

905.06 /mo

June 2011

Ford Truck (NC)

Ford Credit

35,687

861.12 /mo

June 2011

Ford Truck (LA)

Ford Credit

38,493

913.83 /mo

June 2011

Ford Truck (NY)

Ford Credit

32,649

643.13 /mo

Aug 2011

Load Scales (IL)

GE Capital/Fairbanks Scales

$16,259

$110150/mo.

August 2008

Forklift (IL)

DeLage Landen

$13,595

$524.84

November 2009

Phone System

Wells Fargo

$,2,050

$304.62

December 2007

 

C. Operating Leases

Item

Lessee

Payments (incl. tax)

Expire

       

Chassis for ISO containers

Matlack Leasing

$10/day/chassis

month to month

Mail Machine (NY)

Pitney Bowes

$199.58/quarter

7/10/07

Mail Machine (Orangeburg)

Pitney Bowes

$183.60/quarter

12/10/11

Mail Machine (IL)

Pitney Bowes

$105.00/quarter

2/20/09

Mail Machine (NC

Pitney Bowes

$64.32/quarter

month to month

Mail Machine (NH)

Neopost

$166.86/quarter

3/18/08

Copier (NY)

Konica/Minolta

$781.60/mo.

4/30/07 - will be purchased at lease end

Schedule 5.18


Indebtedness

1.

Obligations of Parent, Hudson Technologies, Inc.



B. Other Debt:

i. Premium Finance Agreement with A.I. Credit Corp. in the amount of $61,690.17,
representing financed premium on Directors and Officers liability policy,
covering period 11/1/06 through 11/1/07, requiring 9 equal payments of principal
and interest, in the amount of $6,854.49, through 4/1/06

ii. Premium Finance Agreement with Bank Direct Capital Finance in the amount of
$282,951.90, representing financed premiums on the Company's general liability,
pollution, contractor's pollution, workers compensation and umbrella insurance
policies, covering the period 4/27/07 through 4/27/08, and requiring 11 equal
monthly payments of principal and interest in the amount of $25,722.90 through
3/27/08.

iii. Premium Finance Agreement with Euler Hermes ACI in the amount of
$21,881.25, representing financed premiums on the A/R Credit Indemnity Policy,
covering the period 6/1/07 through 6/1/08, and requiring 3 quarterly payments of
principal and interest in the following amounts: $7,440.82 on 9/1/07; $7,586.30
on 12/1/07; and $7,731.77 on 3/1/08.



2

. Obligations of Borrower, Hudson Technologies Company



A. Unsecured Obligations - None



B. Additional Secured Debt/Equipment financing (excluding outstanding Keltic
debt):

Item

Lien Holder

Balance

Payment

Expire

         

Mortgage on Champaign, IL

Busey Bank

$877,426

$8,495/mo

June 2020

Ford LCF Truck (NY)

Ford Credit

36,307

$906.04/mo.

March 2011

Ford Truck ( WA)

Ford Credit

37909

914.73 /mo

June 2011

Ford Truck (IL)

Ford Credit

36,871

889.68 /mo

June 2011

Ford Truck (NY)

Ford Credit

37,508

905.06 /mo

June 2011

Ford Truck (NC)

Ford Credit

35,687

861.12 /mo

June 2011

Ford Truck (LA)

Ford Credit

38,493

913.83 /mo

June 2011

Ford Truck (NY)

Ford Credit

32,649

643.13 /mo

Aug 2011

Load Scales (IL)

GE Capital/Fairbanks Scales

$16,259

$110150/mo.

August 2008

Forklift (IL)

DeLage Landen

$13,595

$524.84

November 2009

Phone System

Wells Fargo

$,2,050

$304.62

December 2007

 

Schedule 5.21



Environmental Matters

 

(a) (i) The Borrower is a refrigerant services company providing innovative
solutions to recurring problems within the refrigeration industry. The
Borrower's products and services are primarily used in commercial air
conditioning, industrial processing and refrigeration systems, including (i)
refrigerant sales, (ii) RefrigerantSide® Services performed at a customer's
site, consisting of system decontamination to remove moisture, oils and other
contaminants and (iii) reclamation of refrigerants. The Company's products and
services are centered around refrigerants of all types, including, without
limitation, Chlorofluorocarbons (CFC's), Hydrochlorofluorocarbons (HCFC's),
Hydrofluorocarbons (HFC's), and Anhydrous Ammonia. A listing of materials
currently designated as "refrigerants" are set forth in Tables I and II of
ASHRAE Standard 34. Most refrigerants handled, processed or sold by the Borrower
are classified as hazardous materials and some are classified as hazardous
substances.

(ii) All of the Borrower's facilities, except for the Pearl River, New York and
Fremont, New Hampshire facilities, are used for the transportation. Storage and
handling of various refrigerants at the facilities, including
Chlorofluorocarbons (CFC's), Hydrochlorofluorocarbons (HCFC's),
Hydrofluorocarbons (HFC's). Most refrigerants handled, processed or sold by the
Borrower are classified as hazardous materials and some are classified as
hazardous substances. Additionally, the Borrower's facility located at
Champaign, Illinois is classified as a small waste generator and generates and
stores small amounts of hazardous waste representing, primarily, spent
laboratory chemicals used in the Borrower's refrigerant testing laboratories.
The Borrower's refrigerant reclamation activities are performed our of its
Champaign, Illinois facility. The Borrower also operates the following
activities out of the Champaign, Illinois facility, all of which are related to,
and/or ancillary to, its refrigerant reclamation and refrigerant sales business:
a refrigerant testing laboratory, a USDOT hydrostatic testing facility for the
recertification of refrigerant containers of various sizes, and a refrigerant
separation facility for the separation of cross-contaminated (mixed)
refrigerants. Each of these operations utilize materials that are classified as
hazardous materials and/or hazardous substances.

(

c) (i) On April 1, 1999, the Company reported a release at the Company's former
facility located at Hillburn, New York facility (the "Hillburn Facility"), of
approximately 7,800 lbs. of R-11 refrigerant (the "1999 Release"), as a result
of a failed hose connection to one of the Company's outdoor storage tanks
allowing liquid R-11 to discharge from the tank into the concrete secondary
containment area in which the subject tank was located.



Between April 1999 and May 1999, with the approval of the New York State
Department of Environmental Conservation ("DEC"), the Company constructed and
put into operation a remediation system at the Company's Hillburn facility to
remove R-11 levels in the groundwater under and around the Company's facility.

In September 2000, the Company signed an Order on Consent with the DEC, which
was amended in May 2001, whereby the Company agreed to operate the remediation
system and perform monthly testing at its Hillburn facility, until remaining
groundwater contamination has been effectively abated. In July 2005, the DEC
approved a modification of the Order on Consent to reduce the frequency of
testing from monthly to quarterly. The Company is continuing to operate the
remediation system pursuant to the approved modifications to that Order on
Consent and, as of December 31, 2006, the Company has accrued, as an expense in
its consolidated financial statements, the costs that the Company believes it
will incur in connection with its compliance with the Order on Consent through
December 31, 2009. There can be no assurance that additional testing will not be
required or that the Company will not incur additional costs and as such, costs
in excess of the Company's estimate may have a material adverse effect on the
Company financial condition or results of operations.

In May 2000, the Company's Hillburn facility was nominated by the EPA for
listing on the National Priorities List ("NPL"), pursuant to CERCLA. The Company
submitted opposition to the listing within the sixty-day comment period. In
September 2003, the EPA advised the Company that it has no current plans to
finalize the process for listing the Hillburn facility on the NPL and that the
EPA will not withdraw the proposal of the Hillburn facility on the NPL.

In October 2001, the Company learned that trace levels of R-11 were detected in
one of the wells operated by United Water of New York, Inc. ("United") that is
in the closest proximity to the Village of Suffern's ("Village") well system. No
contamination of R-11 has ever been detected in any of the Village's wells and,
since October 2002, the level of R-11 in the United well closest to the Village
has been below 1 ppb. In September 2004, the Village advised that it intends to
continue performing additional sampling of its wells at a cost of approximately
$5,000 per year, and has requested that the Company reimburse the Village for
the costs for such sampling. In November 2005, the Village requested
reimbursement from the Company of approximately $3,200 for sampling costs
through September 2005.

(ii) On July 15, 2004, the Borrower reported the release at it Champaign,
Illinois facility of approximately 12,000 lbs. of Refrigerant 500 ("R500") which
occurred on July 15, 2004 as a result of a failed hose and fitting. The release
was made to the atmosphere with no involvement with land or water. No remedial
or cleanup efforts were required.

(iii) Normal operation of the Borrower's equipment results in de minimis
releases of refrigerants. EPA regulations permit a loss of up to 1.5% of
refrigerant processed during reclamation procedures.

(d) The Borrower has above ground bulk storage tanks used for the storage of
refrigerant at the Champaign, Illinois facility. Additionally, the Company
stores refrigerants at each of its facilities in cylinders and tanks ranging in
size from 30 lbs to 1,000 lbs.

(f) All of the Borrower's facilities, except for the Pearl River, New York and
Fremont, New Hampshire facilities, have various refrigerants at the facilities,
including Chlorofluorocarbons (CFC's), Hydrochlorofluorocarbons (HCFC's),
Hydrofluorocarbons (HFC's). Most refrigerants handled, processed or sold by the
Borrower are classified as hazardous materials and some are classified as
hazardous substances.

Schedule 5.23


List of Bank and Securities Accounts

 

1. JP Morgan Chase Bank NA

Balance per GL

HUDSON TECNOLOGIES INC.





As of 5/31/07









Insurance Account #6802090267



$1,743.16













HUDSON TECNOLOGIES COMPANY





Operating Account # 6800828269 (a)



$3,147.73

Payroll Account # 6800828668



$73,214.68

Co Pay Difference Account #6803703033





$8,633.48

HUDSON TECNOLOGIES HOLDINGS INC.







Account # 6800827378







$42.00













2. Keltic Financial F/B/O Hudson Technologies Company #9429286268 $443,577.83

3. M & T Bank - Hudson Technologies, Inc. 401k account - to date, this account
has been non contributory by Hudson Technologies, Inc. /Hudson Technologies
Company, and all sums on deposit in this account came from payroll deductions
from employee participants, except that in December 2006, the Company made a
matching contribution of 20% of each participant's contributions up to a maximum
of $600, in the total amount of $25,788.52.

 